NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This Office Action is responsive to the amendment filed on 02 June 2021. As directed by the amendment: Claims 2, 3, 4, 6, 58, 62, 63, 64, 68, 71, 73, 75, 81, 84, 85, and 87  have been amended, Claims 1, 10-51, 59-61, 67, 69-70, 76, 82-83, and 86 have been cancelled,  and no claims have been added.  Thus, Claims 2-9, 52-58, 62-66, 68, 71-75, 77-81, 84, 85, and 87 are presently pending in this application.

EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Applicant’s Representative Martin Cosenza on 30 June 2021.
The application has been amended as follows:
The CLAIMS have been amended as follows:
In Claim 2, Line 2, replace “to the recipient” with “to a recipient”  
In Claim 4, Line 3, replace “to the recipient” with “to a recipient”  
In Claim 4, Line 14, replace “as the target channel” with “as a target channel”

In Claim 52, Line 3, replace “the plurality of electrodes” with “the electrodes”
In Claim 53, Lines 2-3, replace “the plurality of electrodes” with “the electrodes”
In Claim 58, Line 9, delete the word “set” between “respective” and “threshold”
In Claim 62, Line 2, replace “to the recipient” with “to a recipient”  
In Claim 64, Line 7, replace “as the target channel” with “as a target channel”
In Claim 71, Line 5, replace “as the target channel” with “as a target channel”
In Claim 81, Line 2, replace “the action simultaneously” with “the action of 
	simultaneously”
In Claim 84, Line 2, replace “to the recipient” with “to a recipient”  

Reasons for Allowance
Claims 2-9, 52-58, 62-66, 68, 71-75, 77-81, 84, 85, and 87 are allowed. 

The following is an Examiner’s statement of reasons for allowance:
Claims 2, 3, 4, 6, 58, 62, 63, 64, 68, 71, 73, 75, 81, 84, 85, and 87 have been amended in the Response filed 02 June 2021. These amendments are in response to the Patent Board Decision: Examiner Affirmed in Part mailed 02 April 2021. As noted in the Patent Board Decision, the rejections have been Affirmed/Reversed as summarized below:

    PNG
    media_image1.png
    431
    646
    media_image1.png
    Greyscale


The Applicant has amended Claims 2, 4, 62, and 84 to place them in independent form with the indicated allowable subject matter. The Examiner’s amendments made above correct clarity issues and antecedent basis issues within the claims, due to the amendments, change of claim dependencies, and/or typographical errors. Claims 3, 5-9, 52-58, 63-66, 68, 71-75, 77-81, 85, and 87 depend from Claims  2, 4, 62, and 84, and therefore are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.B./Examiner, Art Unit 3792                             

                                                                                                                                                                           
/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792